internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 2-plr-119807-99 date date x a b d1 year year dear this letter responds to your letter dated date and subsequent correspondence requesting a ruling under sec_1362 of the internal_revenue_code the information submitted states that x was incorporated on d1 of year a and b the shareholders of x intended that x elect to be an s_corporation beginning in year its first taxable_year however a and b were not aware of the time requirements for filing a form_2553 election by a small_business_corporation x filed a form_2553 containing an effective date of d1 of year however x failed to file the form_2553 timely for x’s year taxable_year x’s service_center accepted the form_2553 effective for x’s year taxable_year x filed form 1120-a u s_corporation short-form income_tax return for year for year x filed form_1120s u s income_tax return for an s_corporation and a and b filed consistent with x being an s_corporation x a and b agree to amend their tax returns consistent with the treatment of x as an s_corporation for x’s year taxable_year sec_1362 of the code provides that if -- a an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making such election for such taxable_year or no such election is made for any taxable_year and b the secretary determines that there was reasonable_cause for the failure to timely make such election the secretary may treat such an election as timely made for such taxable_year based solely on the facts and the representations submitted we conclude that x has established reasonable_cause for failing to make a timely election to be an s_corporation for x’s first taxable_year accordingly the election made by x to be an s_corporation by the filing of the form_2553 which contained an effective date of d1 of year will be treated as timely made for x’s year taxable_year x should send a copy of this letter to the service_center where x filed its form_2553 to be associated with that form_2553 this ruling is conditioned on x a and b filing within days following the date of this letter amended returns to report consistent with x being an s_corporation beginning with its year taxable_year a copy of this letter should be attached to each of the amended returns except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code including whether x was or is a small_business_corporation under sec_1361 of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to x's authorized representative sincerely yours h grace kim assistant to the chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
